Title: To George Washington from Peter Delivet, 16 August 1790
From: Delivet, Peter
To: Washington, George



Sir,
Baltimore, august 16th 1790

It is after five Month of trouble and Molestation, under the Bolt of a Prison (that I merit Not), that I take the Liberty to Inform Your Excellence, of the abuse, that the inferior federal Court of anapolis, Make of the Convention Between His M.C.M. and the united States, that Your Excellence had Ratified and Confirmed the Ninth day of april Last.
It Grieved me, to be obliged to Make that accusation against Some unlearned Person, that May be only Guilty By Ignorence: But Shall I, Perish, in this obscure and humiliating Geal, Where My Liberty his Captive My Reputation Loss, and the Ruin of My

interest for the Sake of the Bad Conduct, of Some judges that have Refuse to Read, or to observe and perform the article XII, of the Convention. Where all My Cause is Explain and interpret in full.
The Case is this
1. I am a frenchman Captin Supercargo: All My Partnership are french People all Subject of His M.C.M.
2. We have had Differences: the have been Judge, at the french Consular Court of Baltimore.
3. The Judgment apear (an it is) Partial: I have appeal of the Sentences to the tribunal of france according to Laws.
But as off three Judges of the Consular Court that have Given Judgment, two of them are parties in the Cause; and in order to have the Execution of their Sentences: to Proceed agreable to their Mind: the have had Recourse to the federal Court of Anapolis. Which it Well Known, to be Contrary of the Laws of Both Nations.
The Cause was Call the Seven Day of May Last But the Court Paid No attention to the Convention of Both Puissance: that I who am a partey Conserned, was sentenset By the federal Court to Imprisonment in Violation of a primary article Between the Court of france & the united States.
But whether this sentence proceed from inattention Ignorence Partiality, or any other Cause; I am Not in a Situation to Determine, But has been Puntually Executed.
Have only to Inform Your Honour, of the Cause & Efect and Desire that Your Excellence will Extend Your humanity and Power with the federal Court of anapolis, So far towards My Releasment from this obscure and Humiliateing Geal, from whence I have the honour of adressing Your Excellence, that thereby I may have an opertunity of Makeing a propre aplycation for Damages Sustaind from Insult and Injustice.
Your Kind interposition in this My time of Elegal and abusive treatment, Will Ever be Most Greatfully acknowleged, By Your Sinceer and Humble Servent.

Peter Delivet
⟨Sd⟩ Lieunt of His Mty Navy

